PELHAM, J.
The .transcript in this case shows that the summons and complaint filed in the circuit court was originally filed in the court of a justice of the peace. The amount claimed is below the original jurisdiction of the circuit court, but the transcript contains nothing showing that the circuit court was exercising appellate jurisdiction and trying the case de novo on appeal from a judgment rendered in the justice’s court.
The amount claimed by the appellee in the complaint ($20) is as damages for the failure of appellant' to deliver a cook stove delivered to it in- the due course, of business as a comman carrier. The transcript contains no statement returned to the clerk of the circuit court signed by the justice of the peace of the case or of any judgment rendered by him (Code §4716), nor does the transcript show an appeal bond. There is nothing in the transcript to show that the case was appealed from a judgment rendered by the justice, or that such a judgment was in fact rendered, and as the court is not shown to have been exercising appellate jurisdiction and was without original jurisdiction to act in the premises (Code, § 3255, subd. 1), there is no legal judgment to sustain the appeal, and a dismissal must be ordered.—Gunter v. Mason, 125 Ala. 644, 27 South. 843.
Appeal dismissed.